--------------------------------------------------------------------------------

EXHIBIT 10.17
 
FORM OF SHARE PURCHASE AGREEMENT
 
This Share Purchase Agreement (the “Agreement”) is made and entered into on
October [*], 2018, by and between:


(1)
 _______________  (“Korea”), having its principal office at _______________ (the
“Seller”); and

     

(2)
SolarEdge Technologies Korea Co., Ltd., a company incorporated under the laws of
Korea, having its principal office at 3-307, 308, Office A, 17 Worldcupbuk-ro
54gil, Mapo-gu, Seoul, Korea (the “Purchaser”).



The Seller and the Purchaser shall hereinafter be referred to individually as a
“Party” and collectively as “Parties” as the context may require.
 
RECITALS
 
WHEREAS, the Seller owns __________ shares of common stock of Kokam Co., Ltd., a
joint stock company (chusik hoesa in Korean) duly organized and existing under
the Laws of Korea with its registered office at 30-78 1220 Beongil
Gyeongsu-Daero, Jangan-gu, Suwon-si, Gyeonggi-do, Korea (the “Company”),
representing __________% of the total issued and outstanding capital stock of
the Company (the “Sale Shares”);


WHEREAS, the Purchaser is interested in purchasing approximately 74% of the
total issued and outstanding shares in the Company contemporaneously with the
Closing contemplated hereunder; and


WHEREAS, in accordance with the terms and conditions of this Agreement, the
Seller desires to sell and transfer the Sale Shares owned by it to the
Purchaser, and the Purchaser desires to purchase such Sale Shares from the
Seller.


NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and covenants herein contained, the Parties hereby
agree as follows:
 

Article 1.
Sale and Purchase of the Shares

 

1.1
Sale and Purchase of Shares.  Subject to the terms and conditions of this
Agreement, the Seller shall sell to the Purchaser and the Purchaser shall
purchase from the Seller the Sale Shares, free and clear of any and all liens,
charges, security interests, pledges, encumbrances, claims and demands
whatsoever.

 

1.2
Purchase Price.  The purchase price for the Sale Shares sold by the Seller and
purchased by the Purchaser (the “Purchase Price”) shall be KRW __________ (KRW
6,444 per share).

 

--------------------------------------------------------------------------------

 

Article 2.
Closing

 

2.1
Closing Date. Subject to the terms of this Agreement, the closing (the
“Closing”) of the share transfer transaction contemplated hereunder shall take
place at the office of Shin & Kim, commencing at 10:00 a.m. Seoul time on the
date on which the closing of the sale and purchase of 4,887,596 shares of the
Company between the Purchaser and Ji Jun Hong occurs or such other date mutually
agreed upon between the parties (such date is hereinafter referred to as the
“Closing Date”), provided that the Closing shall only take place upon the
contemporaneous closing of the sale and purchase of shares from other
shareholders in the Company representing 11,309,718 shares of the Company.

 

2.2
Closing Transactions. At the Closing, (i) the Seller shall deliver the share
certificates representing the Sale Shares, (ii) the Purchaser shall pay the
Purchase Price to the Seller by wire transfer of immediately available funds to
the bank account of the Seller set forth below:



Bank Name: __________
Bank Account Number: __________
Account Holder: __________



2.3
Further Assurance. The Seller shall undertake to do and effect all actions
required for the purposes of completing the transactions contemplated by the SPA
and in particular the vesting of the rights in connection with the Sale Shares
to the Purchaser.

 
Article 3.                Representations and Warranties
 

3.1
Representations and Warranties of Seller. The Seller represents and warrants to
the Purchaser, as of the Closing Date, as follows:

 
(a)          It is an entity duly organized and validly existing under the laws
of Korea, is a tax resident of Korea and has full power and authority to execute
and deliver this Agreement and to perform its obligations hereunder.
 
(b)          The execution and delivery by it of this Agreement, and the
performance by it of all of its obligations hereunder have been duly authorized
by all necessary corporate action.
 
(c)          This Agreement is, when executed by it will be, duly executed and
delivered by it, and constitute, or will constitute, its legal, valid and
binding obligation, enforceable against it in accordance with their respective
terms.
 
(d)          Neither the execution and delivery by it of this Agreement, nor the
performance by it of its obligations hereunder, require the consent or approval
of, or filing with, any Person or any Authority.
 
(e)          It is the record and beneficial owner of, owns, and has good and
marketable title to and the legal right and power to sell and deliver, the Sale
Shares, free and clear of any Encumbrances.  The Sale Shares owned by it are not
subject to any put option, tag-along or co-sale right or any similar option or
right.  Such Sale Shares have been duly authorized, are validly issued, fully
paid and non-assessable.
 

--------------------------------------------------------------------------------

 

3.2
Representations and Warranties of Purchaser.  The Purchaser represents and
warrants to the Seller, as of the Closing Date, as follows:

 
(a)          It is an entity duly organized and validly existing under the laws
of Korea, and has full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder and thereunder.
 
(b)          The execution and delivery by it of this Agreement, and the
performance by it of all of its obligations hereunder have been duly authorized
by all necessary corporate action.
 
(c)          This Agreement is, when executed by it will be, duly executed and
delivered by it, and constitute, or will constitute, its legal, valid and
binding obligation, enforceable against it in accordance with their respective
terms.
 
(d)          Neither the execution and delivery by it of this Agreement, nor the
performance by it of its obligations hereunder, require the consent or approval
of, or filing with, any Person or any Authority.
 
Article 4.                Governing Law and Jurisdiction
 

4.1
Governing Law.  This Agreement and all disputes arising out of or in connection
with this Agreement shall be governed by, interpreted under, and construed and
enforceable in accordance with, the Laws of Korea.

 

4.2
Dispute Resolution.  Any dispute arising out of or in connection with this
Agreement, including any question regarding its existence, validity or
termination, shall be referred to and finally resolved by arbitration under the
Rules of the International Chamber of Commerce, which Rules are deemed to be
incorporated by reference into this clause. The number of arbitrators shall be
three. The seat, or legal place, of arbitration shall be Hong Kong. The language
to be used in the arbitral proceedings shall be English.  Any arbitration award
shall be final and binding upon the Parties.

 
Article 5.                Indemnification
 

5.1
Each Party (the “Indemnifying Party”) shall indemnify and hold harmless the
other Party (the “Indemnified Party”) from and against any and all losses,
damages, liabilities, costs (including legal costs and experts’ and consultants’
fees), charges, expenses, actions, proceedings, claims, demands, fines, interest
and penalties that are sustained or incurred by the Indemnified Party by reason
of, resulting from or arising out of any breach or inaccuracy in any
representation or warranty or breach of any covenant of the Indemnifying Party
contained in this Agreement.

 

--------------------------------------------------------------------------------

Article 6.                Miscellaneous
 

6.1
Effectiveness.  This Agreement shall become effective as of the date the
Purchaser executes the sale purchase agreements with the Seller and other
shareholders in the Company representing the sale and purchase of 11,309,718
shares of the Company, including the sale and purchase of 4,887,596 shares of
the Company from Ji Jun Hong.

 

6.2
Notices.  All notices, consents, waivers, and other communications under this
Agreement shall be (i) in writing, (ii) delivered by hand-delivery, registered
first class mail (return receipt requested), facsimile, or air courier
guaranteeing overnight delivery, (iii) deemed to have been given on the date on
which it is received.

 

6.3
Assignment.  This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and assigns, and no other Person
shall have any right, benefit or obligation under this Agreement.

 

6.4
Amendments.  This Agreement may be amended only by written agreement among the
relevant parties.

 

6.5
Severability.  If one of more provisions of this Agreement are held to be
invalid or unenforceable to any extent under applicable law, such provision
shall be interpreted as if it were written so as to be enforceable to the
maximum extent permitted by applicable law, so as to effectuate the parties’
intent to the maximum extent, and the remainder of this Agreement shall be
interpreted as if such provision were excluded and shall be valid and
enforceable in accordance with its terms to the maximum extent permitted by
applicable law.

 

6.6
Costs, Expenses and Taxes.  Each party shall bear its own costs, expenses and
taxes incurred in connection with this Agreement, including, without limitation,
the fees and expenses of their respective accountants and legal counsel, capital
gains tax (in case of the Seller) and securities transaction tax (in case of the
Seller), regardless of whether the transactions contemplated hereby shall be
consummated.

 

6.7
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of which together shall
constitute one and the same document.

 
 (Signature page to follow)



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their representatives as of the date first above written.
 
Name:
Title:
 
SolarEdge Technologies Korea Co., Ltd.
 
Name: Guy Sella
Title: Representative Director
 

--------------------------------------------------------------------------------